 


117 HR 4431 RH: Federal Emergency Management Agency—National Predisaster Mitigation Fund
U.S. House of Representatives
2021-07-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IB 
Union Calendar No. 62 
117th CONGRESS 1st Session 
H. R. 4431 
[Report No. 117–87] 
IN THE HOUSE OF REPRESENTATIVES 
 
July 15, 2021 
Ms. Roybal-Allard, from the Committee on Appropriations, reported the following bill; which was committed to the Committee of the Whole House on the State of the Union and ordered to be printed 
 
A BILL 
Making appropriations for the Department of Homeland Security for the fiscal year ending September 30, 2022, and for other purposes.  
 
 
That the following sums are appropriated, out of any money in the Treasury not otherwise appropriated, for the Department of Homeland Security for the fiscal year ending September 30, 2022, and for other purposes, namely: IDepartmental management, operations, intelligence, and oversightOffice of the secretary and executive managementOPERATIONS AND SUPPORTFor necessary expenses of the Office of the Secretary and for executive management for operations and support, $233,153,000: Provided, That not to exceed $30,000 shall be for official reception and representation expenses.FEDERAL ASSISTANCE(INCLUDING TRANSFER OF FUNDS)For necessary expenses of the Office of the Secretary and for executive management for Federal assistance through grants, contracts, cooperative agreements, and other activities, $35,000,000, which shall be transferred to Federal Emergency Management Agency—Federal Assistance, of which $20,000,000 shall be for targeted violence and terrorism prevention grants and of which $15,000,000 shall be for an Alternatives to Detention Case Management pilot program, to remain available until September 30, 2023: Provided, That the amounts made available for the pilot program shall be awarded as described in the first proviso under this heading in title I of division F of Public Law 116–260 and services shall be provided as described in the second and third such provisos.Management directorateOPERATIONS AND SUPPORTFor necessary expenses of the Management Directorate for operations and support, including for the purchase or lease of electric passenger motor vehicles, $1,653,553,000, of which $77,500,000 shall remain available until September 30, 2023: Provided, That not to exceed $2,000 shall be for official reception and representation expenses.PROCUREMENT, CONSTRUCTION, AND IMPROVEMENTSFor necessary expenses of the Management Directorate for procurement, construction, and improvements, $511,816,000, of which $132,116,000 shall remain available until September 30, 2024; and of which $379,700,000 shall remain available until September 30, 2026. FEDERAL PROTECTIVE SERVICEThe revenues and collections of security fees credited to this account shall be available until expended for necessary expenses related to the protection of federally owned and leased buildings and for the operations of the Federal Protective Service.Intelligence, analysis, and operations coordinationOPERATIONS AND SUPPORTFor necessary expenses of the Office of Intelligence and Analysis and the Office of Operations Coordination for operations and support, $320,620,000, of which $82,620,000 shall remain available until September 30, 2023: Provided, That not to exceed $3,825 shall be for official reception and representation expenses and not to exceed $2,000,000 is available for facility needs associated with secure space at fusion centers, including improvements to buildings. Office of the inspector generalOPERATIONS AND SUPPORTFor necessary expenses of the Office of the Inspector General for operations and support, $205,359,000: Provided, That not to exceed $300,000 may be used for certain confidential operational expenses, including the payment of informants, to be expended at the direction of the Inspector General. Administrative provisions 
101. 
(a)The Secretary of Homeland Security shall submit a report, not later than 15 days after the date of enactment of this Act, to the Inspector General of the Department of Homeland Security listing all grants and contracts awarded by any means other than full and open competition during the fiscal year funded by this Act or the prior fiscal year. (b)The Inspector General shall review the report required by subsection (a) to assess departmental compliance with applicable laws and regulations and report the results of that review to the Committees on Appropriations of the Senate and the House of Representatives not later than February 15 of the fiscal year after the fiscal year funded by this Act.  
102.Not later than 30 days after the last day of each month, the Chief Financial Officer of the Department of Homeland Security shall submit to the Committees on Appropriations of the Senate and the House of Representatives a monthly budget and staffing report that includes total obligations of the Department for that month and for the fiscal year at the appropriation and program, project, and activity levels, by the source year of the appropriation.  103.The Secretary of Homeland Security shall require that all contracts of the Department of Homeland Security that provide award fees link such fees to successful acquisition outcomes, which shall be specified in terms of cost, schedule, and performance.  
104. 
(a)The Secretary of Homeland Security, in consultation with the Secretary of the Treasury, shall notify the Committees on Appropriations of the Senate and the House of Representatives of any proposed transfers of funds available under section 9705(g)(4)(B) of title 31, United States Code, from the Department of the Treasury Forfeiture Fund to any agency within the Department of Homeland Security. (b)None of the funds identified for such a transfer may be obligated until the Committees on Appropriations of the Senate and the House of Representatives are notified of the proposed transfer.  
105.All official costs associated with the use of Government aircraft by Department of Homeland Security personnel to support official travel of the Secretary and the Deputy Secretary shall be paid from amounts made available for the Office of the Secretary. 106. (a)The Under Secretary for Management shall submit to the Committees on Appropriations of the Senate and the House of Representatives a quarterly acquisition progress report, which shall include— 
(1)a listing of Level 1 and Level 2 programs being tracked on the Master Acquisition Oversight List between Acquisition Decision Event 1 and Full Operational Capability; and (2)a listing of Level 1 and Level 2 programs between such decision event and such operating capability that have been cancelled, paused, or are in breach. 
(b)For each major (Level 1 and 2) acquisition program on the Master Acquisition Oversight List that has at least one department-approved acquisition program baseline and has not yet fully deployed all planned capabilities, the report described in subsection (a) shall include— (1)a narrative describing the purpose of the program, including the capabilities being acquired and the component(s) sponsoring the acquisition; 
(2)the total number of increments or units to be acquired, as appropriate, including a schedule outlining the quantity of increments or units to be procured annually until procurement is complete, as appropriate; (3)the Acquisition Review Board status, including the current acquisition phase (by increment as applicable), the date of the most recent review, and a copy of the approved Acquisition Decision Memorandum; 
(4)a comparison between the Department-approved acquisition program baseline cost thresholds and the program’s current estimate amount, including the confidence interval for the estimate, the fiscal years included in the estimate, and a description of and rationale for any changes during the quarter; (5)a comparison between the schedule goals in the current Department-approved acquisition program baseline, and those of the current schedule, including a description of and rationale for any changes during the last quarter; 
(6)a description of current Department-approved acquisition program baseline performance thresholds and an explanation of the extent to which such goals have been reached; and (7)the top 5 risks associated with the program, including narrative descriptions. 
107. 
(a)No Federal funds made available to the Department of Homeland Security may be obligated for any pilot or demonstration program that uses more than 5 full-time equivalents or costs in excess of $1,000,000 until 30 days after the date on which the Secretary of Homeland Secretary provides the following to the Committees on Appropriations of the Senate and the House of Representatives for such program: (1)Objectives that are well-defined and measurable; 
(2)An assessment methodology that details— (A)the type and source of assessment data; 
(B)the methods for and frequency of collecting such data; and (C)how such data will be analyzed; 
(3)An implementation plan, including milestones, a cost estimate, and schedule, including an end date; and (4)A signed interagency agreement or memorandum of agreement for any pilot or demonstration program involving the participation of more than one Department of Homeland Security component or that of an entity not part of such Department. 
(b)Not later than 30 days after the date of completion of a pilot or demonstration program described in subsection (a), the Secretary of Homeland Security shall provide a report to the Committees on Appropriations of the Senate and the House of Representatives detailing lessons learned, actual costs, and any planned expansion or continuation of the pilot or demonstration program. (c)For the purposes of this section, a pilot or demonstration program is a policy implementation, study, demonstration, experimental program, or trial that is a small-scale, short-term experiment conducted in order to evaluate feasibility, duration, costs, or adverse events, and improve upon the design of an effort prior to implementation of a larger scale effort.  
IISECURITY, ENFORCEMENT, AND INVESTIGATIONSU.S. customs and border protectionOPERATIONS AND SUPPORT(INCLUDING TRANSFER OF FUNDS)For necessary expenses of U.S. Customs and Border Protection for operations and support, including the transportation of unaccompanied minors; the provision of air and marine support to Federal, State, local, and international agencies in the enforcement or administration of laws enforced by the Department of Homeland Security; at the discretion of the Secretary of Homeland Security, the provision of such support to Federal, State, and local agencies in other law enforcement and emergency humanitarian efforts; the purchase and lease of up to 7,500 (6,500 for replacement only) police-type vehicles; the purchase, maintenance, or operation of marine vessels, aircraft, and unmanned aerial systems; and contracting with individuals for personal services abroad; $13,562,809,000; of which $3,274,000 shall be derived from the Harbor Maintenance Trust Fund for administrative expenses related to the collection of the Harbor Maintenance Fee pursuant to section 9505(c)(3) of the Internal Revenue Code of 1986 (26 U.S.C. 9505(c)(3)) and notwithstanding section 1511(e)(1) of the Homeland Security Act of 2002 (6 U.S.C. 551(e)(1)); of which $500,000,000 shall be available until September 30, 2023; of which $74,340,000 shall be available until September 30, 2024; and of which such sums as become available in the Customs User Fee Account, except sums subject to section 13031(f)(3) of the Consolidated Omnibus Budget Reconciliation Act of 1985 (19 U.S.C. 58c(f)(3)), shall be derived from that account: Provided, That not to exceed $34,425 shall be for official reception and representation expenses: Provided further, That not to exceed $150,000 shall be available for payment for rental space in connection with preclearance operations: Provided further, That not to exceed $2,000,000 shall be for awards of compensation to informants, to be accounted for solely under the certificate of the Secretary of Homeland Security: Provided further, That not to exceed $5,000,000 may be transferred to the Bureau of Indian Affairs for the maintenance and repair of roads on Native American reservations used by the U.S. Border Patrol. PROCUREMENT, CONSTRUCTION, AND IMPROVEMENTSFor necessary expenses of U.S. Customs and Border Protection for procurement, construction, and improvements, including procurement of marine vessels, aircraft, and unmanned aerial systems, $333,780,000, of which $261,555,000 shall remain available until September 30, 2024; and of which $72,225,000 shall remain available until September 30, 2026.U.S. Immigration and customs enforcementOPERATIONS AND SUPPORTFor necessary expenses of U.S. Immigration and Customs Enforcement for operations and support, including the purchase and lease of up to 3,790 (2,350 for replacement only) police-type vehicles; overseas vetted units; and maintenance, minor construction, and minor leasehold improvements at owned and leased facilities; $7,820,275,000; of which not less than $6,000,000 shall remain available until expended for efforts to enforce laws against forced child labor; of which $46,696,000 shall remain available until September 30, 2023; of which not less than $1,500,000 is for paid apprenticeships for participants in the Human Exploitation Rescue Operative Child-Rescue Corps; of which not less than $15,000,000 shall be available for investigation of intellectual property rights violations, including operation of the National Intellectual Property Rights Coordination Center; and of which $3,787,263,000 shall be for civil immigration enforcement, detention, transportation of unaccompanied alien minors and to effectuate the safe return of aliens or their release to nonprofit organizations with capacity to provide shelter and other services, and for case management services, including but not limited to: mental health services; human and sex trafficking screening; legal orientation programs; cultural orientation programs; connections to social services; and for individuals who will be removed, reintegration services: Provided, That not to exceed $11,475 shall be for official reception and representation expenses: Provided further, That not to exceed $10,000,000 shall be available until expended for conducting special operations under section 3131 of the Customs Enforcement Act of 1986 (19 U.S.C. 2081): Provided further, That not to exceed $2,000,000 shall be for awards of compensation to informants, to be accounted for solely under the certificate of the Secretary of Homeland Security: Provided further, That not to exceed $11,216,000 shall be available to fund or reimburse other Federal agencies for the costs associated with the care, maintenance, and repatriation of aliens unlawfully present in the United States.PROCUREMENT, CONSTRUCTION, AND IMPROVEMENTSFor necessary expenses of U.S. Immigration and Customs Enforcement for procurement, construction, and improvements, $51,700,000, of which $34,321,000 shall remain available until September 30, 2024, and of which $17,379,000 shall remain available until September 30, 2026. FEDERAL ASSISTANCE(INCLUDING TRANSFER OF FUNDS)For necessary expenses of U.S. Immigration and Customs Enforcement for Federal assistance through grants, contracts, cooperative agreements, and other activities, $100,000,000, to remain available until September 30, 2024, which shall be transferred to Federal Emergency Management Agency—Federal Assistance and be distributed to state, local, tribal, or territorial jurisdictions or local non-profit organizations to provide shelter to individuals released from the custody of the Department of Homeland Security and to provide accommodations in support of enrollments into an Alternatives to Detention program and related Case Management services, including necessary infrastructure improvements and investments. Transportation security administrationOPERATIONS AND SUPPORTFor necessary expenses of the Transportation Security Administration for operations and support, $8,072,443,000, to remain available until September 30, 2023: Provided, That not to exceed $7,650 shall be for official reception and representation expenses: Provided further, That security service fees authorized under section 44940 of title 49, United States Code, shall be credited to this appropriation as offsetting collections and shall be available only for aviation security: Provided further, That the sum appropriated under this heading from the general fund shall be reduced on a dollar-for-dollar basis as such offsetting collections are received during the current fiscal year so as to result in a final fiscal year appropriation from the general fund estimated at not more than $5,962,443,000.PROCUREMENT, CONSTRUCTION, AND IMPROVEMENTSFor necessary expenses of the Transportation Security Administration for procurement, construction, and improvements, $156,836,000, to remain available until September 30, 2024.RESEARCH AND DEVELOPMENTFor necessary expenses of the Transportation Security Administration for research and development, $35,532,000, to remain available until September 30, 2023.Coast guardOPERATIONS AND SUPPORTFor necessary expenses of the Coast Guard for operations and support including the Coast Guard Reserve; purchase or lease of not to exceed 25 passenger motor vehicles, which shall be for replacement only; purchase or lease of small boats for contingent and emergent requirements (at a unit cost of not more than $700,000) and repairs and service-life replacements, not to exceed a total of $31,000,000; purchase, lease, or improvements of boats necessary for overseas deployments and activities; payments pursuant to section 156 of Public Law 97–377 (42 U.S.C. 402 note; 96 Stat. 1920); and recreation and welfare; $9,144,070,000, of which $530,000,000 shall be for defense-related activities; of which $24,500,000 shall be derived from the Oil Spill Liability Trust Fund to carry out the purposes of section 1012(a)(5) of the Oil Pollution Act of 1990 (33 U.S.C. 2712(a)(5)); of which $5,000,000 shall remain available until September 30, 2024; of which $30,356,000 shall remain available until September 30, 2025, for environmental compliance and restoration; and of which $70,000,000 shall remain available until September 30, 2023, which shall only be available for vessel depot level maintenance: Provided, That not to exceed $23,000 shall be for official reception and representation expenses. PROCUREMENT, CONSTRUCTION, AND IMPROVEMENTSFor necessary expenses of the Coast Guard for procurement, construction, and improvements, including aids to navigation, shore facilities (including facilities at Department of Defense installations used by the Coast Guard), and vessels and aircraft, including equipment related thereto, $1,817,100,000, to remain available until September 30, 2026; of which $20,000,000 shall be derived from the Oil Spill Liability Trust Fund to carry out the purposes of section 1012(a)(5) of the Oil Pollution Act of 1990 (33 U.S.C. 2712(a)(5)); and of which such sums as were deposited into the Coast Guard Housing Fund prior to fiscal year 2021 that remain unavailable for obligation shall be available to carry out the purposes of section 2946 of title 14, United States Code, in addition to amounts otherwise available for such purposes, and shall be derived from such deposits.RESEARCH AND DEVELOPMENTFor necessary expenses of the Coast Guard for research and development; and for maintenance, rehabilitation, lease, and operation of facilities and equipment; $7,476,000, to remain available until September 30, 2024, of which $500,000 shall be derived from the Oil Spill Liability Trust Fund to carry out the purposes of section 1012(a)(5) of the Oil Pollution Act of 1990 (33 U.S.C. 2712(a)(5)): Provided, That there may be credited to and used for the purposes of this appropriation funds received from State and local governments, other public authorities, private sources, and foreign countries for expenses incurred for research, development, testing, and evaluation. RETIRED PAYFor retired pay, including the payment of obligations otherwise chargeable to lapsed appropriations for this purpose, payments under the Retired Serviceman's Family Protection and Survivor Benefits Plans, payment for career status bonuses, payment of continuation pay under section 356 of title 37, United States Code, concurrent receipts, combat-related special compensation, and payments for medical care of retired personnel and their dependents under chapter 55 of title 10, United States Code, $1,963,519,000, to remain available until expended. United states secret serviceOPERATIONS AND SUPPORTFor necessary expenses of the United States Secret Service for operations and support, including purchase of not to exceed 652 vehicles for police-type use for replacement only; hire of passenger motor vehicles; purchase of motorcycles made in the United States; hire of aircraft; rental of buildings in the District of Columbia; fencing, lighting, guard booths, and other facilities on private or other property not in Government ownership or control, as may be necessary to perform protective functions; conduct of and participation in firearms matches; presentation of awards; conduct of behavioral research in support of protective intelligence and operations; payment in advance for commercial accommodations as may be necessary to perform protective functions; and payment, without regard to section 5702 of title 5, United States Code, of subsistence expenses of employees who are on protective missions, whether at or away from their duty stations; $2,518,658,000; of which $51,621,000 shall remain available until September 30, 2023; of which $6,000,000 shall be for a grant for activities related to investigations of missing and exploited children; and of which up to $15,000,000 may be for calendar year 2021 premium pay in excess of the annual equivalent of the limitation on the rate of pay contained in section 5547(a) of title 5, United States Code, pursuant to section 2 of the Overtime Pay for Protective Services Act of 2016 (5 U.S.C. 5547 note), as amended by Public Law 115–383: Provided, That not to exceed $19,125 shall be for official reception and representation expenses: Provided further, That not to exceed $100,000 shall be to provide technical assistance and equipment to foreign law enforcement organizations in criminal investigations within the jurisdiction of the United States Secret Service.PROCUREMENT, CONSTRUCTION, AND IMPROVEMENTSFor necessary expenses of the United States Secret Service for procurement, construction, and improvements, $54,849,000, to remain available until September 30, 2024.RESEARCH AND DEVELOPMENTFor necessary expenses of the United States Secret Service for research and development, $2,310,000, to remain available until September 30, 2023.Administrative provisions(including transfer of funds) 201.Section 201 of the Department of Homeland Security Appropriations Act, 2018 (division F of Public Law 115–141), related to overtime compensation limitations, shall apply with respect to funds made available in this Act in the same manner as such section applied to funds made available in that Act, except that fiscal year 2022 shall be substituted for fiscal year 2018.  
202.Funding made available under the headings U.S. Customs and Border Protection—Operations and Support and U.S. Customs and Border Protection—Procurement, Construction, and Improvements shall be available for customs expenses when necessary to maintain operations and prevent adverse personnel actions in Puerto Rico and the U.S. Virgin Islands, in addition to funding provided by sections 740 and 1406i of title 48, United States Code.  203.As authorized by section 601(b) of the United States-Colombia Trade Promotion Agreement Implementation Act (Public Law 112–42), fees collected from passengers arriving from Canada, Mexico, or an adjacent island pursuant to section 13031(a)(5) of the Consolidated Omnibus Budget Reconciliation Act of 1985 (19 U.S.C. 58c(a)(5)) shall be available until expended. 
204. 
(a)For an additional amount for U.S. Customs and Border Protection—Operations and Support, $31,000,000, to remain available until expended, to be reduced by amounts collected and credited to this appropriation in the fiscal year funded by this Act from amounts authorized to be collected by section 286(i) of the Immigration and Nationality Act (8 U.S.C. 1356(i)), section 10412 of the Farm Security and Rural Investment Act of 2002 (7 U.S.C. 8311), and section 817 of the Trade Facilitation and Trade Enforcement Act of 2015 (Public Law 114–25), or other such authorizing language.  (b)To the extent that amounts realized from such collections exceed $31,000,000, those amounts in excess of $31,000,000 shall be credited to this appropriation, to remain available until expended. 
205.None of the funds made available in this Act for U.S. Customs and Border Protection may be used to prevent an individual not in the business of importing a prescription drug (within the meaning of section 801(g) of the Federal Food, Drug, and Cosmetic Act) from importing a prescription drug from Canada that complies with the Federal Food, Drug, and Cosmetic Act: Provided, That this section shall apply only to individuals transporting on their person a personal-use quantity of the prescription drug, not to exceed a 90-day supply: Provided further, That the prescription drug may not be— 
(1)a controlled substance, as defined in section 102 of the Controlled Substances Act (21 U.S.C. 802); or (2)a biological product, as defined in section 351 of the Public Health Service Act (42 U.S.C. 262). 
206. 
(a)Notwithstanding any other provision of law, none of the funds provided in this or any other Act shall be used to approve a waiver of the navigation and vessel-inspection laws pursuant to section 501(b) of title 46, United States Code, for the transportation of crude oil distributed from and to the Strategic Petroleum Reserve until the Secretary of Homeland Security, after consultation with the Secretaries of the Departments of Energy and Transportation and representatives from the United States flag maritime industry, takes adequate measures to ensure the use of United States flag vessels.  (b)The Secretary shall notify the Committees on Appropriations of the Senate and the House of Representatives, the Committee on Commerce, Science, and Transportation of the Senate, and the Committee on Transportation and Infrastructure of the House of Representatives within 2 business days of any request for waivers of navigation and vessel-inspection laws pursuant to section 501(b) of title 46, United States Code, with respect to such transportation, and the disposition of such requests. 
207. 
(a)Beginning on the date of enactment of this Act, the Secretary of Homeland Security shall not— (1)establish, collect, or otherwise impose any new border crossing fee on individuals crossing the Southern border or the Northern border at a land port of entry; or 
(2)conduct any study relating to the imposition of a border crossing fee. (b)In this section, the term border crossing fee means a fee that every pedestrian, cyclist, and driver and passenger of a private motor vehicle is required to pay for the privilege of crossing the Southern border or the Northern border at a land port of entry.  
208. 
(a)Not later than 90 days after the date of enactment of this Act, the Secretary of Homeland Security shall submit an expenditure plan for any amounts made available for U.S. Customs and Border Protection—Procurement, Construction, and Improvements in this Act and prior Acts to the Committees on Appropriations of the Senate and the House of Representatives. (b)No such amounts may be obligated prior to the submission of such plan. 
209.Section 211 of the Department of Homeland Security Appropriations Act, 2021 (division F of Public Law 116–260), prohibiting the use of funds for the construction of fencing in certain areas, shall apply with respect to funds made available in this Act in the same manner as such section applied to funds made available in that Act.  210. (a)Funding made available under the headings U.S. Customs and Border Protection—Operations and Support and U.S. Immigration and Customs Enforcement—Operations and Support may be used to provide or reimburse third-parties for the provision of COVID-19 testing and shelter for the purpose of voluntary isolation of persons encountered by U.S. Customs and Border Protection after entering the United States along the southwest border and deemed inadmissible under section 212(a) of the Immigration and Nationality Act (8 U.S.C. 1182(a)).  
(b)Such testing and shelter shall be provided immediately after such persons leave Department of Homeland Security custody.  (c)For purposes of this section, funds may only be used in States or jurisdictions that do not have an agreement with the Federal government for the provision or reimbursement of such services. 
211. 
(a)Notwithstanding any other provision of law, the Commissioner of U.S. Customs and Border Protection may use up to $100,000,000 of amounts referenced in section 230(a) of division F of the Consolidated Appropriations Act, 2018 (Public Law 115–141), section 230(a)(1) of division A of the Consolidated Appropriations Act, 2019 (Public Law 116–6), section 209(a)(1) of division D of the Consolidated Appropriations Act, 2020 (Public Law 116–93), and section 210 of division F of the Consolidated Appropriations Act, 2021 (Public Law 116–260) for mitigation activities, including land acquisition, related to the construction of border barriers on Federal lands. (b)Amounts described in subsection (a) may be transferred to the Bureau of Land Management, the United States Fish and Wildlife Service, the United States Forest Service, and the National Park Service for the purposes described in such subsection. 
(c)The Commissioner shall submit a notification to the Committees on Appropriations of the Senate and the House of Representatives prior to the obligation of the amounts described in this section.  212. (a)No Federal funds may be used to continue a delegation of law enforcement authority authorized under section 287(g) of the Immigration and Nationality Act (8 U.S.C. 1357(g))— 
(1)for the investigation or apprehension functions described in paragraph (1) of such section; (2)if the Department of Homeland Security Inspector General determines that the terms of the agreement governing the delegation of authority have been materially violated; or 
(3)if the Department of Homeland Security Office for Civil Rights and Civil Liberties or the U.S. Immigration and Customs Enforcement Office of Professional Responsibility determines that the participating jurisdiction has violated the civil rights or liberties of an individual who was subsequently the subject of immigration enforcement activity delegated under the authority described in this section. (b)Subsection (a)(3) shall not apply if the Secretary of Homeland Security determines that the violation is not part of a pattern or practice of civil rights or liberties violations or that sufficient subsequent remediation steps have been taken to prevent future such violations. 
213. 
(a)None of the funds provided under the heading U.S. Immigration and Customs Enforcement—Operations and Support may be used to continue any contract for the provision of detention services if the two most recent overall performance evaluations received by the contracted facility are less than adequate or the equivalent median score in any subsequent performance evaluation system. (b)The performance evaluations referenced in subsection (a) shall be conducted by the U.S. Immigration and Customs Enforcement Office of Professional Responsibility. 
214.The reports required to be submitted under section 216 of the Department of Homeland Security Appropriations Act, 2021 (division F of Public Law 116–260) shall continue to be submitted semimonthly during the fiscal year funded by this Act and each matter required to be included in such report by such section 216 shall apply in the same manner and to the same extent during the period described in this section.  215.The terms and conditions of section 217 of the Department of Homeland Security Appropriations Act, 2020 (division D of Public Law 116–93) shall apply to this Act. 
216.No Federal funds may be used to place in detention, remove, refer for a decision whether to initiate removal proceedings, or initiate removal proceedings against any individual— (1)based on information provided to a Federal employee or contractor related to facilitating the sponsorship of an unaccompanied alien child (as defined in section 462(g) of the Homeland Security Act of 2002 (6 U.S.C. 279(g))) or the reunification of such child with a family member; or 
(2)based on information gathered in therapy sessions conducted while in the care of the Office of Refugee Resettlement of the Department of Health and Human Services.  217. (a)Not later than 30 days after the date of enactment of this Act, the Secretary of Homeland Security shall— 
(1)ensure that individuals in the custody of the Department of Homeland Security who are placed into proceedings under section 240 of the Immigration and Nationality Act (8 U.S.C. 1229a) have, at a minimum— (A)daily telephonic, video, or in-person access to legal counsel, including prospective legal counsel, in a setting that allows for private consultation; 
(B)opportunities for prospective pro-bono legal counsel to be accessible to such individuals; and (C)meaningful opportunities to consult with legal counsel prior to required appearances for such proceedings; and 
(2)implement a program to conduct a Know Your Rights presentation, provided by a nonprofit organization or an entity that provides pro-bono legal counsel, to be made available to all individuals prior to any asylum-based interview or proceeding who are placed into expedited removal proceedings under section 235 of the Immigration and Nationality Act (8 U.S.C. 1225(b)(1)) and indicate an intention to apply for asylum or a fear of persecution.  (b)Not later than 30 days after the date of enactment of this Act, the Secretary and the Officer for Civil Rights and Civil Liberties shall each certify to the Committees on Appropriations of the Senate and the House of Representatives as to whether the requirements under subsection (a) have been met. 
218.No Federal funds may be used for the detention or removal of any individual who has a demonstrated bona fide or prima facie eligibility for—  (1)an application under section 101(a)(15)(T), 101(a)(15)(U), 106, 240A(b)(2), or 244(a)(3) (as in effect on March 31, 1997) of the Immigration and Nationality Act; or 
(2)a self-petition pursuant to the Violence Against Women Act, as defined in section 101(a)(51) of the Immigration and Nationality Act, with a pending application for relief under a provision referred to in one of the subparagraphs (A) through (G) of such section, or section 101(a)(27)(J) of such Act. 219. (a)Not later than 30 days after the date of enactment of this Act, the Secretary of Homeland Security shall approve a segmented risk classification assessment process, developed by U.S. Immigration and Customs Enforcement that includes a determination as to whether a detained individual is— 
(1)a flight risk; (2)a public safety threat; or 
(3)a national security threat.  (b)The process described in subsection (a) shall be developed only with the review of, and concurrence by, the Officer for Civil Rights and Civil Liberties and the Immigration Detention Ombudsman. 
(c)Following approval of the assessment process in subsection (a), U.S. Immigration and Customs Enforcement shall conduct a risk classification for each detained individual held in custody for at least 14 days, to be completed within 20 days of such individual being taken into custody, and make an individualized, documented custody determination that shall include the option to release such individual from custody, notwithstanding section 236(c) of the Immigration and Nationality Act (8 U.S.C. 1226(c)). (d)Determinations based on the assessment process described in subsection (a) shall be recorded and reviewed on a monthly basis by the Office of the Immigration Detention Ombudsman. 
(e)In the case of an individual who self-identifies as transgender— (1)the custody determination described in subsection (c) shall be completed within 10 days of such individual being taken into custody; 
(2)such person shall only be detained in a facility that is contractually obligated to meet, at a minimum, the requirements described in Attachment 1 of the June 19, 2015, U.S. Immigration and Customs Enforcement memorandum entitled, Further Guidance Regarding the Care of Transgender Individuals unless such person declines placement in such a facility after being informed of the opportunity to do so. (f)Not later than 30 days after the date of enactment of this Act, the Director of U.S. Immigration and Customs Enforcement shall provide the Committees on Appropriations of the Senate and the House of Representatives the defined metrics used to make such assessments. 
220. 
(a)None of the funds provided under the heading “U.S. Immigration and Customs Enforcement—Operations and Support” may be used to engage in civil immigration enforcement activities, such as arrests, detentions, removals, or the processing or issuance of charging documents, using Homeland Security Investigations personnel or resources, absent probable cause that the individual facing such enforcement action has committed a criminal offense not solely related to migration or immigration status. (b)For purposes of this section, criminal offenses solely related to migration or immigration status include any offense for which penalties may be imposed pursuant to sections 243, 264, 266(a) or (b), 275, or 276 of the Immigration and Nationality Act. 
221.Not later than 180 days after the date of enactment of this Act, allowances to individuals held in custody under the immigration laws for work performed may not be less than the rates established under paragraph (1) of section 6703 of title 41, United States Code.  222.Members of the United States House of Representatives and the United States Senate, including the leadership; the heads of Federal agencies and commissions, including the Secretary, Deputy Secretary, Under Secretaries, and Assistant Secretaries of the Department of Homeland Security; the United States Attorney General, Deputy Attorney General, Assistant Attorneys General, and the United States Attorneys; and senior members of the Executive Office of the President, including the Director of the Office of Management and Budget, shall not be exempt from Federal passenger and baggage screening.  
223.Any award by the Transportation Security Administration to deploy explosives detection systems shall be based on risk, the airport's current reliance on other screening solutions, lobby congestion resulting in increased security concerns, high injury rates, airport readiness, and increased cost effectiveness.  224.Notwithstanding section 44923 of title 49, United States Code, for the fiscal year funded by this Act, any funds in the Aviation Security Capital Fund established by section 44923(h) of title 49, United States Code, may be used for the procurement and installation of explosives detection systems or for the issuance of other transaction agreements for the purpose of funding projects described in section 44923(a) of such title.  
225.Not later than 30 days after the submission of the President's budget proposal, the Administrator of the Transportation Security Administration shall submit to the Committees on Appropriations and Commerce, Science, and Transportation of the Senate and the Committees on Appropriations and Homeland Security in the House of Representatives a single report that fulfills the following requirements: (1)a Capital Investment Plan that includes a plan for continuous and sustained capital investment in new, and the replacement of aged, transportation security equipment; 
(2)the 5-year technology investment plan as required by section 1611 of title XVI of the Homeland Security Act of 2002, as amended by section 3 of the Transportation Security Acquisition Reform Act (Public Law 113–245); and (3)the Advanced Integrated Passenger Screening Technologies report as required by the Senate Report accompanying the Department of Homeland Security Appropriations Act, 2019 (Senate Report 115–283).  
226. 
(a)None of the funds made available by this Act under the heading Coast Guard—Operations and Support shall be for expenses incurred for recreational vessels under section 12114 of title 46, United States Code, except to the extent fees are collected from owners of yachts and credited to the appropriation made available by this Act under the heading Coast Guard—Operations and Support.  (b)To the extent such fees are insufficient to pay expenses of recreational vessel documentation under such section 12114, and there is a backlog of recreational vessel applications, personnel performing non-recreational vessel documentation functions under subchapter II of chapter 121 of title 46, United States Code, may perform documentation under section 12114. 
227.Without regard to the limitation as to time and condition of subsection (d) of section 503 of this Act, after June 30, in accordance with the notification requirement described in subsection (b) of such section, up to the following amounts may be reprogrammed within Coast Guard—Operations and Support— (1)$10,000,000 to or from the Military Pay funding category; and 
(2)$10,000,000 between the Field Operations funding subcategories. 228.Notwithstanding any other provision of law, the Commandant of the Coast Guard shall submit to the Committees on Appropriations of the Senate and the House of Representatives a future-years capital investment plan as described in the second proviso under the heading Coast Guard—Acquisition, Construction, and Improvements in the Department of Homeland Security Appropriations Act, 2015 (Public Law 114–4), which shall be subject to the requirements in the third and fourth provisos under such heading.  
229.Of the funds made available for defense-related activities under the heading Coast Guard—Operations and Support, up to $190,000,000 that are used for enduring overseas missions in support of the global fight against terrorism may be reallocated by program, project, and activity, notwithstanding section 503 of this Act.  230.Amounts deposited into the Coast Guard Housing Fund in the fiscal year funded by this Act shall be available until expended to carry out the purposes of section 2946 of title 14, United States Code, and shall be in addition to funds otherwise available for such purposes. 
231.The United States Secret Service is authorized to obligate funds in anticipation of reimbursements from executive agencies, as defined in section 105 of title 5, United States Code, for personnel receiving training sponsored by the James J. Rowley Training Center, except that total obligations at the end of the fiscal year shall not exceed total budgetary resources available under the heading United States Secret Service—Operations and Support at the end of the fiscal year. 232. (a)None of the funds made available to the United States Secret Service by this Act or by previous appropriations Acts may be made available for the protection of the head of a Federal agency other than the Secretary of Homeland Security. 
(b)The Director of the United States Secret Service may enter into agreements to provide such protection on a fully reimbursable basis. 233.For purposes of subsections (a) and (b) of section 503 this Act, up to $15,000,000 may be reprogrammed within United States Secret Service—Operations and Support.  
234.Funding made available in this Act for United States Secret Service—Operations and Support is available for travel of United States Secret Service employees on protective missions without regard to the limitations on such expenditures in this or any other Act if the Director of the United States Secret Service or a designee notifies the Committees on Appropriations of the Senate and the House of Representatives 10 or more days in advance, or as early as practicable, prior to such expenditures. 235. (a)Amounts made available to U.S. Customs and Border Protection and U.S. Immigration and Customs Enforcement in this Act under the heading Operations and Support, by transfer pursuant to the Coronavirus Aid, Relief, and Economic Security Act (Public Law 116–136), or pursuant to any other provision of law for enforcement of the immigration laws that remain available for obligation in the fiscal year funded by this Act may be used for the reunification of children separated from a parent or legal guardian at the United States-Mexico border, including the provision of shelter, temporary housing, subsistence expenses, transportation, medical care, access to legal services, and such other assistance or relief for separated families that the Secretary determines necessary to accomplish reunification.  
(b)Funds made available pursuant to this section shall be used solely to support the reunification of separated families. (c)Each amount repurposed by this section that was previously designated by the Congress as an emergency requirement pursuant to the Balanced Budget and Emergency Deficit Control Act of 1985 or a concurrent resolution on the budget is designated by the Congress as an emergency requirement pursuant to section 1(f) of H. Res. 467 as engrossed in the House of Representatives on June 14, 2021. 
236. 
(a)Notwithstanding section 2110 of title 46, United States Code, none of the funds made available in this Act shall be used to charge a fee for an inspection of a towing vessel, as defined in 46 CFR Section 136.110, that utilizes the Towing Safety Management System option for a Certificate of Inspection issued under subchapter M of title 46, Code of Federal Regulations. (b)Subsection (a) shall not apply after the date the Commandant of the Coast Guard implements section 815 of the Frank LoBiondo Coast Guard Authorization Act of 2018 (Public Law 115–282).  
IIIPROTECTION, PREPAREDNESS, RESPONSE, AND RECOVERYCybersecurity and infrastructure security agencyOPERATIONS AND SUPPORTFor necessary expenses of the Cybersecurity and Infrastructure Security Agency for operations and support, $1,927,750,000, of which $28,293,000, shall remain available until September 30, 2023: Provided, That not to exceed $3,825 shall be for official reception and representation expenses.PROCUREMENT, CONSTRUCTION, AND IMPROVEMENTSFor necessary expenses of the Cybersecurity and Infrastructure Security Agency for procurement, construction, and improvements, $467,167,000, to remain available until September 30, 2024: Provided, That of the funds made available under this heading, $100,000,000 shall be withheld from obligation until the Director submits the first plan described in section 304 of this Act. RESEARCH AND DEVELOPMENTFor necessary expenses of the Cybersecurity and Infrastructure Security Agency for research and development, $7,431,000, to remain available until September 30, 2023. Cybersecurity response and recovery fundFor necessary expenses of the Cybersecurity and Infrastructure Security Agency for cyber response and recovery, $20,000,000, to remain available until expended: Provided, That such amounts shall be used to provide support to critical infrastructure, including through the provision of services, technology, or capabilities, with or without reimbursement, to respond to or recover from a significant cyber incident as defined in Presidential Policy Directive 41: Provided further, That such support may include the provision of assistance to private entities and State, local, territorial, and tribal governments in responding to or recovering from a significant cyber incident: Provided further, That amounts appropriated under this heading shall be available only upon a determination by the President that additional resources are needed for the purposes under this heading: Provided further, That amounts made available under this heading shall be in addition to any other amounts available for such purposes.Federal emergency management agencyOPERATIONS AND SUPPORTFor necessary expenses of the Federal Emergency Management Agency for operations and support, $1,262,966,000: Provided, That not to exceed $2,250 shall be for official reception and representation expenses. PROCUREMENT, CONSTRUCTION, AND IMPROVEMENTSFor necessary expenses of the Federal Emergency Management Agency for procurement, construction, and improvements, $188,212,000, of which $77,002,000 shall remain available until September 30, 2024, and of which $111,210,000 shall remain available until September 30, 2026: Provided, That the Administrator of the Federal Emergency Management Agency may use up to $10,400,000 of the amounts made available under this heading to acquire real property adjacent to the Center for Domestic Preparedness Lodging and Warehouse complex in Anniston, Alabama for the purpose of establishing a multi-use training facility. FEDERAL ASSISTANCE(Including transfer of funds)For activities of the Federal Emergency Management Agency for Federal assistance through grants, contracts, cooperative agreements, and other activities, $3,525,017,000, which shall be allocated as follows: (1) $610,000,000 for the State Homeland Security Grant Program under section 2004 of the Homeland Security Act of 2002 (6 U.S.C. 605), of which $90,000,000 shall be for Operation Stonegarden, $15,000,000 shall be for Tribal Homeland Security Grants under section 2005 of the Homeland Security Act of 2002 (6 U.S.C. 606), and $90,000,000 shall be for organizations (as described under section 501(c)(3) of the Internal Revenue Code of 1986 and exempt from tax under section 501(a) of such code) determined by the Secretary of Homeland Security to be at high risk of a terrorist attack: Provided, That notwithstanding subsection (c)(4) of such section 2004, for the fiscal year funded by this Act, the Commonwealth of Puerto Rico shall make available to local and tribal governments amounts provided to the Commonwealth of Puerto Rico under this paragraph in accordance with subsection (c)(1) of such section 2004. 
(2) $705,000,000 for the Urban Area Security Initiative under section 2003 of the Homeland Security Act of 2002 (6 U.S.C. 604), of which $90,000,000 shall be for organizations (as described under section 501(c)(3) of the Internal Revenue Code of 1986 and exempt from tax under section 501(a) of such code) determined by the Secretary of Homeland Security to be at high risk of a terrorist attack. (3) $110,000,000 for Public Transportation Security Assistance, Railroad Security Assistance, and Over-the-Road Bus Security Assistance under sections 1406, 1513, and 1532 of the Implementing Recommendations of the 9/11 Commission Act of 2007 (6 U.S.C. 1135, 1163, and 1182), of which $10,000,000 shall be for Amtrak security and $3,000,000 shall be for Over-the-Road Bus Security: Provided, That such public transportation security assistance shall be provided directly to public transportation agencies. 
(4) $110,000,000 for Port Security Grants in accordance with section 70107 of title 46, United States Code. (5) $740,000,000, to remain available until September 30, 2023, of which $370,000,000 shall be for Assistance to Firefighter Grants and $370,000,000 shall be for Staffing for Adequate Fire and Emergency Response Grants under sections 33 and 34 respectively of the Federal Fire Prevention and Control Act of 1974 (15 U.S.C. 2229 and 2229a). 
(6) $365,000,000 for emergency management performance grants under the National Flood Insurance Act of 1968 (42 U.S.C. 4001 et seq.), the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5121), the Earthquake Hazards Reduction Act of 1977 (42 U.S.C. 7701), section 762 of title 6, United States Code, and Reorganization Plan No. 3 of 1978 (5 U.S.C. App.). (7) $275,500,000 for necessary expenses for Flood Hazard Mapping and Risk Analysis, in addition to and to supplement any other sums appropriated under the National Flood Insurance Fund, and such additional sums as may be provided by States or other political subdivisions for cost-shared mapping activities under section 1360(f)(2) of the National Flood Insurance Act of 1968 (42 U.S.C. 4101(f)(2)), to remain available until expended. 
(8)$12,000,000 for Regional Catastrophic Preparedness Grants. (9) $12,000,000 for Rehabilitation of High Hazard Potential Dams under section 8A of the National Dam Safety Program Act (33 U.S.C. 467f–2). 
(10) $140,000,000 for the emergency food and shelter program under title III of the McKinney-Vento Homeless Assistance Act (42 U.S.C. 11331), to remain available until expended: Provided, That not to exceed 3.5 percent shall be for total administrative costs. 
(11)$151,916,686 for community project funding grants, which shall be for the purposes, and the amounts, specified in the table entitled Community Project Funding under this heading in the report accompanying this Act, of which— (A)$150,000 is for a nonprofit security grant under sections 2003 and 2004 of the Homeland Security Act of 2002 (6 U.S.C. 604 and 605); 
(B)$21,435,403 is for emergency operations center grants under section 614 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 6196c);  (C)$127,867,283 is for pre-disaster mitigation grants under section 203 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5133(e), notwithstanding subsections (f), (g), and (l) of that section (42 U.S.C. 5133(f), (g), (l)); and 
(D)$2,464,000 shall be transferred to Federal Emergency Management Agency—Operations and Support, to manage and administer community project funding grants. (12) $293,600,000 to sustain current operations for training, exercises, technical assistance, and other programs. DISASTER RELIEF FUNDFor necessary expenses in carrying out the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5121 et seq.), $18,799,000,000, to remain available until expended, shall be for major disasters declared pursuant to the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5121 et seq.) and is designated by the Congress as being for disaster relief pursuant to section 1(g) of H. Res. 467 of the 117th Congress as engrossed in the House of Representatives on June 14, 2021: Provided, That of the amount provided under this heading, up to $120,000,000 may be transferred to the Disaster Assistance Direct Loan Program Account for the cost of direct loans as authorized under section 417 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5184), including loan cancellations provided for in this title, of which up to $3,000,000 is for administrative expenses.NATIONAL FLOOD INSURANCE FUNDFor activities under the National Flood Insurance Act of 1968 (42 U.S.C. 4001 et seq.), the Flood Disaster Protection Act of 1973 (42 U.S.C. 4001 et seq.), the Biggert-Waters Flood Insurance Reform Act of 2012 (Public Law 112–141, 126 Stat. 916), and the Homeowner Flood Insurance Affordability Act of 2014 (Public Law 113–89; 128 Stat. 1020), $214,706,000, to remain available until September 30, 2023, which shall be derived from offsetting amounts collected under section 1308(d) of the National Flood Insurance Act of 1968 (42 U.S.C. 4015(d)); of which $15,706,000 shall be available for mission support associated with flood management; and of which $199,000,000 shall be available for flood plain management and flood mapping: Provided, That any additional fees collected pursuant to section 1308(d) of the National Flood Insurance Act of 1968 (42 U.S.C. 4015(d)) shall be credited as offsetting collections to this account, to be available for flood plain management and flood mapping: Provided further, That in the fiscal year funded by this Act, no funds shall be available from the National Flood Insurance Fund under section 1310 of the National Flood Insurance Act of 1968 (42 U.S.C. 4017) in excess of— 
(1) $197,393,000 for operating expenses and salaries and expenses associated with flood insurance operations; (2) $876,743,000 for commissions and taxes of agents; 
(3)such sums as are necessary for interest on Treasury borrowings; and (4) $175,000,000, which shall remain available until expended, for flood mitigation actions and for flood mitigation assistance under section 1366 of the National Flood Insurance Act of 1968 (42 U.S.C. 4104c), notwithstanding sections 1366(e) and 1310(a)(7) of such Act (42 U.S.C. 4104c(e), 4017): 
Provided further, That the amounts collected under section 102 of the Flood Disaster Protection Act of 1973 (42 U.S.C. 4012a) and section 1366(e) of the National Flood Insurance Act of 1968 (42 U.S.C. 4104c(e)), shall be deposited in the National Flood Insurance Fund to supplement other amounts specified as available for section 1366 of the National Flood Insurance Act of 1968, notwithstanding section 102(f)(8), section 1366(e) of the National Flood Insurance Act of 1968, and paragraphs (1) through (3) of section 1367(b) of such Act (42 U.S.C. 4012a(f)(8), 4104c(e), 4104d(b)(1)–(3)): 
Provided further, That total administrative costs shall not exceed 4 percent of the total appropriation: 
Provided further, That up to $5,000,000 is available to carry out section 24 of the Homeowner Flood Insurance Affordability Act of 2014 (42 U.S.C. 4033). Administrative provisions(Including transfer of funds) 
301. 
(a)Funds made available under the heading Cybersecurity and Infrastructure Security Agency—Operations and Support may be made available for the necessary expenses of carrying out the competition specified in section 2(e) of Executive Order No. 13870 (May 2, 2019), including the provision of monetary and non-monetary awards for Federal civilian employees and members of the uniformed services, the necessary expenses for the honorary recognition of any award recipients, and activities to encourage participation in the competition, including promotional items.  (b)Any awards made pursuant to this section shall be of the same type and amount as those authorized under sections 4501 through 4505 of title 5, United States Code. 
302. 
(a)The Under Secretary for Management shall submit, concurrent with the budget of the President that is submitted to Congress pursuant to section 1105(a) of title 31, United States Code, a report on the unfunded priorities for the Cybersecurity and Infrastructure Security Agency. (b)The report under this section shall specify, for each such unfunded priority— 
(1)a summary description, including the objectives to be achieved if such priority is funded (whether in whole or in part); (2)the description, including the objectives to be achieved if such priority is funded (whether in whole or in part); 
(3)account information, including the following (as applicable): (A)appropriation account; and 
(B)program, project, or activity name; and (4)the additional number of full-time or part-time positions to be funded as part of such priority. 
(c)In this section, the term unfunded priority, in the case of a fiscal year, means a requirement that— (1)is not funded in the budget referred to in subsection (a); 
(2)is necessary to fulfill a requirement associated with an operational or contingency plan for the Department; and (3)would have been recommended for funding through the budget referred to in subsection (a) if— 
(A)additional resources had been available for the budget to fund the requirement; (B)the requirement has emerged since the budget was formulated; or 
(C)the requirement is necessary to sustain prior-year investments.  303.The Cybersecurity and Infrastructure Security Agency shall provide to the Committees on Appropriations of the Senate and the House of Representatives monthly reports to be submitted not later than the tenth business day following the end of each month, on the status of funds made available under the heading Cybersecurity and Infrastructure Security Agency—Cyber Response and Recovery Fund, including an accounting of the most recent funding allocation estimates, obligations, expenditures, and unobligated funds, delineated by significant cyber incident as defined in Presidential Policy Directive 41. 
304. 
(a)Notwithstanding any other provision of law, the Director of the Cybersecurity and Infrastructure Security Agency shall provide to the Committees on Appropriations of the Senate and the House of Representatives a plan, including a classified annex as necessary, to be submitted not later than 120 days after the date of enactment of this Act and to be updated annually thereafter and submitted concurrent with the budget of the President that is submitted to Congress pursuant to section 1105(a) of title 31, United States Code, detailing documented, capability-specific federal civilian executive branch department and agency cybersecurity investment requirements delineated by each such department and agency. (b)The plan under this section shall specify for each such requirement— 
(1)a description, including— (A)the capabilities intended to be delivered; 
(B)the security gains such capabilities will yield; and (C)the nexus of such capabilities to cybersecurity; 
(2)funding status as of the date of the report including any unobligated balances from any prior year appropriation; (3)if such requirement is funded— 
(A)a deployment schedule, or lifecycle management plan, as appropriate; and (B)the funding source, by account; 
(4)whether such requirement is proposed to be funded in the budget referred to in subsection (a) and if so, the funding source; and (5)the relative priority within each agency for any requirement for which funds are not currently available. 
(c)The plan required by this section shall not include investment requirements for any department or agency for which the Cybersecurity and Infrastructure Security Agency has not obligated nor has a plan to obligate funding to further such department’s or agency’s cybersecurity capabilities. 305.Notwithstanding section 2008(a)(12) of the Homeland Security Act of 2002 (6 U.S.C. 609(a)(12)) or any other provision of law, not more than 5 percent of the amount of a grant made available in paragraphs (1) through (4) under Federal Emergency Management Agency—Federal Assistance, may be used by the grantee for expenses directly related to administration of the grant. 
306.Applications for grants under the heading Federal Emergency Management Agency—Federal Assistance, for paragraphs (1) through (4), shall be made available to eligible applicants not later than 60 days after the date of enactment of this Act, eligible applicants shall submit applications not later than 80 days after the grant announcement, and the Administrator of the Federal Emergency Management Agency shall act within 65 days after the receipt of an application.  307.Under the heading Federal Emergency Management Agency—Federal Assistance, for grants under paragraphs (1) through (4), (8), and (9), the Administrator of the Federal Emergency Management Agency shall brief the Committees on Appropriations of the Senate and the House of Representatives 5 full business days in advance of announcing publicly the intention of making an award. 
308.Under the heading Federal Emergency Management Agency—Federal Assistance, for grants under paragraphs (1) and (2), the installation of communications towers is not considered construction of a building or other physical facility.  309.The reporting requirements in paragraphs (1) and (2) under the heading Federal Emergency Management Agency—Disaster Relief Fund in the Department of Homeland Security Appropriations Act, 2015 (Public Law 114–4) shall be applied in the fiscal year funded by this Act with respect to the fiscal year after the fiscal year funded by this Act and the fiscal year funded by this Act, respectively — 
(1)in paragraph (1) by substituting the fiscal year after the fiscal year funded by this Act for the budget year and for fiscal year 2016; and (2)in paragraph (2) by inserting business after fifth.  
310.In making grants under the heading Federal Emergency Management Agency—Federal Assistance, for Staffing for Adequate Fire and Emergency Response grants, the Administrator of the Federal Emergency Management Agency may grant waivers from the requirements in subsections (a)(1)(A), (a)(1)(B), (a)(1)(E), (c)(1), (c)(2), and (c)(4) of section 34 of the Federal Fire Prevention and Control Act of 1974 (15 U.S.C. 2229a). 311. (a)Of the amount made available by section 4005 of the American Rescue Plan Act of 2021 (Public Law 117–2)— 
(1)up to $500,000,000, in addition to any amounts set aside pursuant to section 203(i) of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5133(i)), shall be available for the Building Resilient Infrastructure and Communities grant program to mitigate the effects of climate change; and (2)$14,000,000 shall be transferred to the Department of Homeland Security Office of Inspector General for oversight of the obligation of funds made available under such section 4005. 
(b)Of the unobligated balances in Department of Homeland Security—Federal Emergency Management Agency—Disaster Relief Fund that were not previously specified in statute as being available for major disasters declared pursuant to the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5121 et seq.) and were previously designated as an emergency requirement pursuant to the Balanced Budget and Emergency Deficit Control Act of 1985 or a concurrent resolution on the budget, $500,000,000 shall be available only for costs associated with major disasters declared pursuant to such Act. (c)Each amount repurposed pursuant to subsection (b) that was previously designated by the Congress as an emergency requirement pursuant to the Balanced Budget and Emergency Deficit Control Act of 1985 or a concurrent resolution on the budget is designated by the Congress as an emergency requirement pursuant to section 1(f) of H. Res. 467 as engrossed in the House of Representatives on June 14, 2021. 
312. 
(a)The aggregate charges assessed during the fiscal year funded by this Act, as authorized in title III of the Departments of Veterans Affairs and Housing and Urban Development, and Independent Agencies Appropriations Act, 1999 (42 U.S.C. 5196e), shall not be less than 100 percent of the amounts anticipated by the Department of Homeland Security to be necessary for its Radiological Emergency Preparedness Program for the fiscal year after the fiscal year funded by this Act.  (b)The methodology for assessment and collection of such fees shall be fair and equitable and shall reflect costs of providing such services, including administrative costs of collecting such fees.  
(c)Such fees shall be deposited in a Radiological Emergency Preparedness Program account as offsetting collections and will become available for authorized purposes on the first day of the fiscal year after the fiscal year funded by this Act, and remain available until expended. 313.In making grants under the heading Federal Emergency Management Agency—Federal Assistance, for Assistance to Firefighter Grants, the Administrator of the Federal Emergency Management Agency may waive subsection (k) of section 33 of the Federal Fire Prevention and Control Act of 1974 (15 U.S.C. 2229). 
314.
(a)Notwithstanding sections 403(b), 403(c)(4), 404(a), 406(b), 407(d), 408(g)(2), 428(e)(2)(B), and 503(a) of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5121 et seq.), for any emergency or major disaster declared by the President under such Act with a declaration occurring or an incident period beginning between January 1, 2020, and December 31, 2020, the Federal share of assistance, including direct Federal assistance, provided under such sections shall be not less than 90 percent of the eligible cost of such assistance. (b)Each amount repurposed pursuant to this section that was previously designated by the Congress as an emergency requirement or as being for disaster relief pursuant to the Balanced Budget and Emergency Deficit Control Act of 1985 or a concurrent resolution on the budget is designated by the Congress as an emergency requirement pursuant to section 1(f), or as being for disaster relief pursuant to section 1(g), respectively, of H. Res. 467 as engrossed in the House of Representatives on June 14, 2021. 
(c)Subsection (a) shall apply with respect to fiscal year 2022 and each fiscal year thereafter. 315.Repayments of the remaining balances of all loans, as of June 30, 2021, by the Federal Emergency Management Agency under section 417 the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5184) are hereby canceled. 
IVRESEARCH, DEVELOPMENT, TRAINING, AND SERVICESU.S. Citizenship and immigration servicesOPERATIONS AND SUPPORTFor necessary expenses of U.S. Citizenship and Immigration Services for operations and support, including for the E-Verify Program, application processing, the reduction of backlogs within asylum, field, and service center offices, and support of the refugee program; $459,504,000, of which $87,619,000 shall remain available until September 30, 2023: Provided, That such amounts shall be in addition to any other amounts made available for such purposes, and shall not be construed to require any reduction of any fee described in section 286(m) of the Immigration and Nationality Act (8 U.S.C. 1356(m)): Provided further, That not to exceed $10,000 shall be for official reception and representation expenses.FEDERAL ASSISTANCEFor necessary expenses of U.S. Citizenship and Immigration Services for Federal assistance for the Citizenship and Integration Grant Program, $15,000,000.Federal law enforcement training centersOPERATIONS AND SUPPORTFor necessary expenses of the Federal Law Enforcement Training Centers for operations and support, including the purchase of not to exceed 117 vehicles for police-type use and hire of passenger motor vehicles, and services as authorized by section 3109 of title 5, United States Code, $322,436,000, of which $61,618,000 shall remain available until September 30, 2023: Provided, That not to exceed $7,180 shall be for official reception and representation expenses. PROCUREMENT, CONSTRUCTION, AND IMPROVEMENTSFor necessary expenses of the Federal Law Enforcement Training Centers for procurement, construction, and improvements, $33,200,000, to remain available until September 30, 2026, for acquisition of necessary additional real property and facilities, construction and ongoing maintenance, facility improvements and related expenses of the Federal Law Enforcement Training Centers.Science and technology directorateOPERATIONS AND SUPPORTFor necessary expenses of the Science and Technology Directorate for operations and support, including the purchase or lease of not to exceed 5 vehicles, $310,590,000, of which $180,112,000 shall remain available until September 30, 2023: Provided, That not to exceed $10,000 shall be for official reception and representation expenses. PROCUREMENT, CONSTRUCTION, AND IMPROVEMENTSFor necessary expenses of the Science and Technology Directorate for procurement, construction, and improvements, $8,859,000, to remain available until September 30, 2026.RESEARCH AND DEVELOPMENTFor necessary expenses of the Science and Technology Directorate for research and development, $510,954,000, to remain available until September 30, 2024.Countering weapons of mass destruction officeOPERATIONS AND SUPPORTFor necessary expenses of the Countering Weapons of Mass Destruction Office for operations and support, $162,200,000, of which $35,606,000 shall remain available until September 30, 2023: Provided, That not to exceed $2,250 shall be for official reception and representation expenses. PROCUREMENT, CONSTRUCTION, AND IMPROVEMENTSFor necessary expenses of the Countering Weapons of Mass Destruction Office for procurement, construction, and improvements, $76,604,000, to remain available until September 30, 2024.RESEARCH AND DEVELOPMENTFor necessary expenses of the Countering Weapons of Mass Destruction Office for research and development, $65,709,000, to remain available until September 30, 2024.FEDERAL ASSISTANCEFor necessary expenses of the Countering Weapons of Mass Destruction Office for Federal assistance through grants, contracts, cooperative agreements, and other activities, $132,948,000, to remain available until September 30, 2024.Administrative provisions 401. (a)Notwithstanding any other provision of law, funds otherwise made available to U.S. Citizenship and Immigration Services may be used to acquire, operate, equip, and dispose of up to 5 vehicles, for replacement only, for areas where the Administrator of General Services does not provide vehicles for lease.  
(b)The Director of U.S. Citizenship and Immigration Services may authorize employees who are assigned to those areas to use such vehicles to travel between the employees' residences and places of employment. 402.None of the funds appropriated by this Act may be used to process or approve a competition under Office of Management and Budget Circular A–76 for services provided by employees (including employees serving on a temporary or term basis) of U.S. Citizenship and Immigration Services of the Department of Homeland Security who are known as Immigration Information Officers, Immigration Service Analysts, Contact Representatives, Investigative Assistants, or Immigration Services Officers.  
403.The terms and conditions of section 403 of the Department of Homeland Security Appropriations Act, 2020 (division D of Public Law 116–93) shall apply to this Act. 404.Notwithstanding the seventh proviso under the heading Immigration and Naturalization Service—Salaries and Expenses in Public Law 105–119 (relating to FD-258 fingerprint cards), or any other provision of law, any Federal funds made available to U.S. Citizenship and Immigration Services may be used for the collection and use of biometrics taken at a U.S. Citizenship and Immigration Services Application Support Center that is overseen virtually by U.S. Citizenship and Immigration Services personnel using appropriate technology. 
405.The Director of the Federal Law Enforcement Training Centers is authorized to distribute funds to Federal law enforcement agencies for expenses incurred participating in training accreditation. 406.The Federal Law Enforcement Training Accreditation Board, including representatives from the Federal law enforcement community and non-Federal accreditation experts involved in law enforcement training, shall lead the Federal law enforcement training accreditation process to continue the implementation of measuring and assessing the quality and effectiveness of Federal law enforcement training programs, facilities, and instructors. 
407. 
(a)The Director of the Federal Law Enforcement Training Centers may accept transfers to its Procurement, Construction, and Improvements account from Government agencies requesting the construction of special use facilities, as authorized by the Economy Act (31 U.S.C. 1535(b)).  (b)Such transfers may include funds from the Immigration Examinations Fee Account described in section 286(m) of the Immigration and Nationality Act (8 U.S.C. 1356(m)) that the Director of U.S. Citizenship and Immigration Services determines are necessary to support U.S. Citizenship and Immigration Services training programs.  
(c)The Federal Law Enforcement Training Centers shall maintain administrative control and ownership upon completion of such facilities. 408.The functions of the Federal Law Enforcement Training Centers instructor staff shall be classified as inherently governmental for purposes of the Federal Activities Inventory Reform Act of 1998 (31 U.S.C. 501 note).
409.
(a)Notwithstanding any other provision of law, beginning in fiscal year 2022, the worldwide level of family-sponsored immigrants under subsection (c) of section 201 of the Immigration and Nationality Act (8 U.S.C. 1151) and the worldwide level of employment-based immigrants under subsection (d) of such section shall each be increased by the number computed under subsection (b) of this section with respect to each of such worldwide levels. (b)For each of the worldwide levels described in subsection (a) of this section, the number computed under this subsection is the difference (if any) between the sum of the worldwide levels established under the applicable subsection of section 201 of the Immigration and Nationality Act (8 U.S.C. 1151) for fiscal years 2020 and 2021 and the number of visas that were issued and used as the basis for an application for admission into the United States as an immigrant described in the applicable subsection during such fiscal years. 
(c)The Secretary of State, in consultation with the Secretary of Homeland Security, shall allocate the visas made available as a result of the computation under subsection (b) on a proportional basis consistent with subsections (a) and (b) of section 203 of the Immigration and Nationality Act (8 U.S.C. 1153(a) and (b)), and in accordance with subsection (e)(1) of such section (8 U.S.C. 1153(e)(1)).  (d)Each visa made available as a result of the computation made under subsection (b) of this section shall remain available for use in fiscal year 2022 or any subsequent fiscal year, until the Secretary of State, in consultation with the Secretary of Homeland Security, determines that such visa has been issued and used as the basis for an application for admission into the United States. 
(e)For fiscal year 2021 and 2022, the number computed under subsection (c)(3)(C) of section 201 of the Immigration and Nationality Act (8 U.S.C. 1151), and the number computed under subsection (d)(2)(C) of such section, are deemed to equal zero. (f)Notwithstanding section 204(a)(1)(I)(ii)(II) of the Immigration and Nationality Act (8 U.S.C. 1154(a)(1)(I)(ii)(II)), and subject to subsection (i) of this section, an immigrant visa for those selected in accordance with section 203(e)(2) of the Immigration and Nationality Act (8 U.S.C. 1153(e)(2)) in fiscal year 2020 or 2021 shall remain available to such alien if, because of restrictions or limitations on visa processing, visa issuance, travel, or other effects associated with the COVID–19 public health emergency— 
(1)the alien was unable to receive a visa interview despite submitting an Online Immigrant Visa and Alien Registration Application (Form DS–260) to the Secretary of State; or (2)the alien was unable to seek admission or was denied admission to the United States despite being approved for a visa under section 203(c) of the Immigration and Nationality Act (8 U.S.C. 1153(c)). 
(g)Not later than 90 days after the date of the enactment of this section, the Secretary of State shall— (1)provide written notice consistent with subsection (h) to each alien described in subsection (f) (and such alien’s representative, if applicable) of their continuing eligibility to apply for a visa under section 203(c) of the Immigration and Nationality Act (8 U.S.C. 1153(c)); and 
(2)publish on the Department of State website, information and procedures implementing this section. (h)The notice described in subsection (g)(1) shall include procedures for the alien to inform the Secretary of State of the alien’s intent to proceed with or abandon the application, and shall include an advisal that such application shall be deemed abandoned if the alien fails to notify the Secretary of the alien’s intent to proceed within one year after the date on which the notice was issued. 
(i)An alien described in subsection (f) shall remain eligible to receive a visa described in such subsection until the earliest of the date that— (1)the alien— 
(A)notifies the Secretary of State of the alien’s intent to abandon the application; or (B)fails to respond to the notice described in subsection (g)(1); or 
(2)the Secretary of State makes a final determination of the alien’s ineligibility for such visa under section 203(c)(2), 204(a)(1)(I)(iii), or 212(a) of the Immigration and Nationality Act (8 U.S.C. 1153(c)(2), 1154(a)(1)(I)(iii), or 1182(a)).  (j)A determination of whether an alien is the child of a visa recipient described in subsection (f), pursuant section 203(d) of the Immigration and Nationality Act (8 U.S.C. 1153(d)) shall be made using the age of the child when the applicant was initially selected for a visa in accordance with section 203(e)(2) of such Act.
410. 
(a)Notwithstanding section 204(a)(1)(I)(ii)(II) of the Immigration and Nationality Act (8 U.S.C. 1154(a)(1)(I)(ii)(II)), and subject to subsection (d) of this section, an immigrant visa for those selected in accordance with section 203(e)(2) of the Immigration and Nationality Act (8 U.S.C. 1153(e)(2)) in any of fiscal years 2017, 2018, 2019, 2020, or 2021 shall remain available to such alien if the alien was refused a visa, prevented from seeking admission, or denied admission to the United States solely because of— (1)Executive Order 13769 (82 Fed. Reg. 8977; relating to Protecting the Nation from Foreign Terrorist Entry into The United States); 
(2)Executive Order 13780 (82 Fed. Reg. 13209; relating Protecting the Nation from Foreign Terrorist Entry into the United States); (3)Proclamation 9645 (82 Fed. Reg. 45161; relating to Enhancing Vetting Capabilities and Processes for Detecting Attempted Entry into the United States by Terrorists or Other Public-Safety Threats); or 
(4)Proclamation 9983 (85 Fed. Reg. 6699; relating to Improving Enhanced Vetting Capabilities and Processes for Detecting Attempted Entry into the United States by Terrorists or Other Public-Safety Threats). (b)Not later than 90 days after the date of the enactment of this section, the Secretary of State shall— 
(1)provide written notice, consistent with subsection (c), to each alien described in subsection (a) (and such alien’s representative, if applicable) of the alien’s continuing eligibility to apply for a visa under section 203(c) of the Immigration and Nationality Act (8 U.S.C. 1153(c)); and (2)publish on the Department of State website, information and procedures implementing this section. 
(c)The notice described in subsection (b)(1) shall include procedures for the alien to inform the Secretary of State of the alien’s intent to proceed with or abandon the application, and shall include an advisal that such application shall be deemed abandoned if the alien fails to notify the Secretary of the alien’s intent to proceed within one year after the date on which the notice was issued. (d)An alien described in subsection (a) shall remain eligible to receive a visa described in such subsection until the earliest of the date that— 
(1)the alien— (A)notifies the Secretary of the alien’s intent to abandon the application; or 
(B)fails to respond to the notice described in subsection (b)(1); or (2)the Secretary of State makes a final determination of the alien’s ineligibility for such visa under section 203(c)(2), 204(a)(1)(I)(iii), or 212(a) of the Immigration and Nationality Act (8 U.S.C. 1153(c)(2), 1154(a)(1)(I)(iii), or 1182(a)).  
(e)A determination of whether an alien is the child of a visa recipient described in subsection (a), pursuant to section 203(d) of the Immigration and Nationality Act (8 U.S.C. 1153(d)) shall be made using the age of the child when applicant was initially selected for a visa in accordance with section 203(e)(2) of such Act. 411.Notwithstanding the numerical limitation set forth in section 214(g)(1)(B) of the Immigration and Nationality Act (8 U.S.C. 1184(g)(1)(B)), the Secretary of Homeland Security, after consultation with the Secretary of Labor, and upon the determination that the needs of American businesses cannot be satisfied in fiscal year 2022 with United States workers who are willing, qualified, and able to perform temporary nonagricultural labor, shall increase the total number of aliens who may receive a visa under section 101(a)(15)(H)(ii)(b) of such Act (8 U.S.C. 1101(a)(15)(H)(ii)(b)) in such fiscal year above such limitation by not more than the highest number of H–2B nonimmigrants who participated in the H–2B returning worker program in any fiscal year in which returning workers were exempt from such numerical limitation.
412.In fiscal year 2022, nonimmigrants shall be admitted to the United States under section 101(a)(15)(H)(ii)(a) of the Immigration and Nationality Act (8 U.S.C. 1101(a)(15)(H)(ii)(a)) to perform agricultural labor or services, without regard to whether such labor is, or services are, of a temporary or seasonal nature. VGENERAL PROVISIONS(INCLUDING TRANSFERS AND RESCISSIONS OF FUNDS) 501.No part of any appropriation contained in this Act shall remain available for obligation beyond the fiscal year funded by this Act unless expressly so provided herein. 
502.Subject to the requirements of section 503 of this Act, the unexpended balances of prior appropriations provided for activities in this Act may be transferred to appropriation accounts for such activities established pursuant to this Act, may be merged with funds in the applicable established accounts, and thereafter may be accounted for as one fund for the same time period as originally enacted. 503. (a)None of the funds provided by this Act, or provided for the fiscal year funded by this Act from any accounts in the Treasury of the United States derived from the collection of fees available to the components funded by this Act, shall be available for— 
(1)any obligation that— (A)creates or eliminates a program, project, or activity; or 
(B)contracts out any function presently performed by Federal employees or any new function proposed to be performed by Federal employees in the President’s budget, submitted pursuant to section 1105(a) of title 31, United States Code, and accompanying justification materials for the fiscal year funded by this Act; or (2)a reprogramming of funds that— 
(A)augments funding for any program, project, or activity in excess of $5,000,000 or 10 percent, whichever is less; or (B)reduces funding for any program, project, or activity, or numbers of personnel, by 10 percent or more. 
(b)Subsection (a) shall not apply if the Committees on Appropriations of the Senate and the House of Representatives are notified at least 15 days in advance of such obligation or reprogramming, respectively. (c)Up to 5 percent of any appropriation made available to the Department of Homeland Security by this Act may be transferred between appropriations to address unforeseeable, exigent requirements or circumstances if the Committees on Appropriations of the Senate and the House of Representatives are notified at least 30 days in advance of such transfer, except that— 
(1)no such appropriation shall be augmented by more than 10 percent by such transfer unless otherwise specifically provided in this Act; and (2)no funding may be transferred from an appropriation that is designated by the Congress as being for— 
(A)an emergency requirement pursuant to a concurrent resolution on the budget; or (B)disaster relief pursuant to a concurrent resolution on the budget. 
(d)Notwithstanding subsections (b) and (c), no funds shall be obligated for any purpose described in subsection (a) and no funds shall be transferred between appropriations based upon an initial notification provided after June 30, except— (1)as otherwise provided in this Act; or 
(2)when the Secretary provides a written justification and certifies in writing to the Committees on Appropriations of the Senate and the House of Representatives that such action is necessary due to extraordinary circumstances that imminently threaten the safety of human life or the protection of property. (e)An appropriation made available to the Department of Homeland Security by this Act may not be used for a purpose proposed in the President’s budget, submitted pursuant to section 1105(a) of title 31, United States Code, and accompanying justification materials for the fiscal year funded by this Act if the explanatory statement accompanying this Act explicitly directs that such appropriation is not available for such purpose. 
(f)The notification procedure set forth in subsection (b) shall apply to the obligation of— (1)Procurement, Construction, and Improvements funding in this Act for any purpose that was not— 
(A)proposed in the President’s budget proposal, submitted pursuant to section 1105(a) of title 31, United States Code, and accompanying justification materials for the fiscal year funded by this Act; or (B)explicitly described in this Act or the explanatory statement accompanying this Act; and 
(2)Operations and Support funding to establish or eliminate any office or other functional unit affecting more than 10 full-time personnel equivalents. (g)The notification thresholds and procedures set forth in subsections (b), (c), (d), and (f) shall apply to any use of de-obligated funds provided in previous Department of Homeland Security Appropriations Acts that remain available for obligation. 
(h)For purposes of this section— (1)The term program, project, or activity means each item— 
(A)listed under an appropriation account or fee funded program account for which an amount is specified in the detailed funding table located at the end of the explanatory statement accompanying this Act; or (B)for which the explanatory statement accompanying this Act specifies a funding amount, except for amounts identified in a funding table other than that described in subparagraph (A); 
(2)The term reprogramming of funds means a reduction to or augmentation of a funding amount specified in the explanatory statement accompanying this Act for a program, project, or activity; and (3)The term unforeseeable, exigent requirements or circumstances means those requirements or circumstances— 
(A)about which the Department of Homeland Security became aware after the date of enactment of this Act; and (B)for which an inability to obligate transferred funds would result in a significant increase in costs to the Federal government in subsequent fiscal years or seriously compromise needed departmental capabilities, as determined by the Secretary and certified in the notification required under subsection (c). 
(i)Unless otherwise provided in this Act, funding designated in the explanatory statement accompanying this Act as being for a program, project, or activity is not available for the purposes of any other such program, project, or activity. 504. (a)Section 504 of the Department of Homeland Security Appropriations Act, 2017 (division F of Public Law 115–31), related to the operations of a working capital fund, shall apply with respect to funds made available in this Act in the same manner as such section applied to funds made available in that Act. 
(b)Funds from such working capital fund may be obligated and expended in anticipation of reimbursements from components of the Department of Homeland Security.  505. (a)Except as otherwise specifically provided by law, not more than 75 percent of the unobligated balances of amounts provided in this Act for Operations and Support that remain available at the end of the fiscal year funded by this Act, as recorded in the financial records at the time of a notification described in subsection (b) but not later than June 30 of the fiscal year after the fiscal year funded by this Act, shall remain available, of which— 
(1)not more than 67 percent shall remain available, in the account and for the purposes for which the appropriations were provided, through September 30 of the fiscal year after the fiscal year funded by this Act; and (2)not more than 33 percent shall be transferred to and merged with the Department of Homeland Security Information Technology Modernization Fund, as authorized by section 1077(b)(1) of title X of division A of the National Defense Authorization Act for Fiscal Year 2018 (Public Law 115–91), and shall remain available through the end of the third fiscal year after the fiscal year in which the transfer is made. 
(b)The Secretary of Homeland Security shall submit a notification to the Committees on Appropriations of the Senate and the House of Representatives at least 15 days in advance of the obligation or transfer of balances described in subsections (a)(1) or (2), respectively. 506. (a)Funds made available by this Act for intelligence activities are deemed to be specifically authorized by the Congress for purposes of section 504 of the National Security Act of 1947 (50 U.S.C. 414) during the fiscal year funded by this Act until the enactment of an Act authorizing intelligence activities for such fiscal year. 
(b)Amounts described in subsection (a) made available for Intelligence, Analysis, and Operations Coordination—Operations and Support that exceed the amounts in such authorization for such account shall be transferred to Management Directorate—Operations and Support.  507. (a)The Secretary of Homeland Security, or the designee of the Secretary, shall notify the Committees on Appropriations of the Senate and the House of Representatives at least 3 full business days in advance of— 
(1)making or awarding a grant allocation or grant in excess of $1,000,000; (2)making or awarding a contract, other transaction agreement, or task or delivery order on a Department of Homeland Security multiple award contract, or to issue a letter of intent totaling in excess of $4,000,000; 
(3)awarding a task or delivery order requiring an obligation of funds in an amount greater than $10,000,000 from multi-year Department of Homeland Security funds; (4)making a sole-source grant award; or 
(5)announcing publicly the intention to make or award items under paragraph (1), (2), (3), or (4), including a contract covered by the Federal Acquisition Regulation. (b)If the Secretary of Homeland Security determines that compliance with this section would pose a substantial risk to human life, health, or safety, an award may be made without notification, and the Secretary shall notify the Committees on Appropriations of the Senate and the House of Representatives not later than 5 full business days after such an award is made or letter issued. 
(c)A notification under this section— (1)may not involve funds that are not available for obligation; and 
(2)shall include the amount of the award; the fiscal year for which the funds for the award were appropriated; the type of contract; and the account from which the funds are being drawn.  508.Notwithstanding any other provision of law, no agency shall purchase, construct, or lease any additional facilities, except within or contiguous to existing locations, to be used for the purpose of conducting Federal law enforcement training without advance notification to the Committees on Appropriations of the Senate and the House of Representatives, except that the Federal Law Enforcement Training Centers is authorized to obtain the temporary use of additional facilities by lease, contract, or other agreement for training that cannot be accommodated in existing Centers' facilities. 
509.None of the funds appropriated or otherwise made available by this Act may be used for expenses for any construction, repair, alteration, or acquisition project for which a prospectus otherwise required under chapter 33 of title 40, United States Code, has not been approved, except that necessary funds may be expended for each project for required expenses for the development of a proposed prospectus. 510.Sections 520, 522, and 530 of the Department of Homeland Security Appropriations Act, 2008 (division E of Public Law 110–161; 121 Stat. 2073 and 2074) shall apply with respect to funds made available in this Act in the same manner as such sections applied to funds made available in that Act. 
511. 
(a)None of the funds made available in this Act may be used in contravention of the applicable provisions of the Buy American Act. (b)For purposes of subsection (a), the term Buy American Act means chapter 83 of title 41, United States Code. 
512.None of the funds made available in this Act may be used to amend the oath of allegiance required by section 337 of the Immigration and Nationality Act (8 U.S.C. 1448). 513. (a)None of the funds provided or otherwise made available in this Act shall be available to carry out section 872 of the Homeland Security Act of 2002 (6 U.S.C. 452) unless explicitly authorized by the Congress. 
(b)Subsection (a) shall not apply to— (1)the use of such section 872 to establish an office within the Office of the Secretary that shall, for departmental workforce health, safety, and medical functions and activities— 
(A)develop departmental policies; (B)establish standards; 
(C)provide technical assistance; (D)conduct oversight; and 
(E)serve as the primary liaison and coordinator; and (2)the reallocation to an office established under paragraph (1) of— 
(A)the position and responsibilities of the Chief Medical Officer and related personnel from the Countering Weapons of Mass Destruction Office; (B)the personnel, functions, and responsibilities related to departmental workforce health and medical activities from the Under Secretary for Management as authorized in section 710 of the Homeland Security Act, and related safety activities; and 
(C)the responsibility of carrying out the program authorized by section 528 of the Homeland Security Act and related personnel. (c)The Secretary of Homeland Security may transfer funds made available in this Act under the headings Management Directorate and Countering Weapons of Mass Destruction Office consistent with the establishment of the office and the reallocations of functions, positions, and responsibilities described in subsection (b). 
(d)The Secretary shall submit a notification to the Committees on Appropriations of the Senate and the House of Representatives, the Committee on Homeland Security of the House of Representatives, and the Homeland Security and Governmental Affairs Committee of the Senate at least 15 days prior to the establishment of the office described in subsection (b). (e)The functions of the office described in subsection (b) shall not include chemical, biological, radiological, and nuclear programs of the Countering Weapons of Mass Destruction Office and the transfer of funds described in subsection (c) shall not include funding appropriated for such programs. 
514.None of the funds made available in this Act may be used for planning, testing, piloting, or developing a national identification card. 515.Any official that is required by this Act to report or to certify to the Committees on Appropriations of the Senate and the House of Representatives may not delegate such authority to perform that act unless specifically authorized herein. 
516.None of the funds made available in this Act may be used for first-class travel by the employees of agencies funded by this Act in contravention of sections 301–10.122 through 301–10.124 of title 41, Code of Federal Regulations. 517.Notwithstanding any other provision of this Act, none of the funds appropriated or otherwise made available by this Act may be used to pay award or incentive fees for contractor performance that has been judged to be below satisfactory performance or performance that does not meet the basic requirements of a contract. 
518.None of the funds appropriated or otherwise made available by this Act may be used by the Department of Homeland Security to enter into any Federal contract unless such contract is entered into in accordance with the requirements of subtitle I of title 41, United States Code, or chapter 137 of title 10, United States Code, and the Federal Acquisition Regulation, unless such contract is otherwise authorized by statute to be entered into without regard to the above referenced statutes. 519. (a)None of the funds made available in this Act may be used to maintain or establish a computer network unless such network blocks the viewing, downloading, and exchanging of pornography. 
(b)Nothing in subsection (a) shall limit the use of funds necessary for any Federal, State, tribal, or local law enforcement agency or any other entity carrying out criminal investigations, prosecution, or adjudication activities.  520.None of the funds made available in this Act may be used by a Federal law enforcement officer to facilitate the transfer of an operable firearm to an individual if the Federal law enforcement officer knows or suspects that the individual is an agent of a drug cartel unless law enforcement personnel of the United States continuously monitor or control the firearm at all times. 
521. 
(a)None of the funds made available in this Act may be used to pay for the travel to or attendance of more than 50 employees of a single component of the Department of Homeland Security, who are stationed in the United States, at a single international conference unless the Secretary of Homeland Security, or a designee, determines that such attendance is in the national interest and notifies the Committees on Appropriations of the Senate and the House of Representatives within at least 10 days of that determination and the basis for that determination. (b)For purposes of this section the term international conference shall mean a conference occurring outside of the United States attended by representatives of the United States Government and of foreign governments, international organizations, or nongovernmental organizations. 
(c)The total cost to the Department of Homeland Security of any such conference shall not exceed $500,000. (d)Employees who attend a conference virtually without travel away from their permanent duty station shall not be counted for purposes of this section, and the prohibition contained in this section shall not apply to payments for the costs of attendance for such employees. 
522.None of the funds made available in this Act may be used to reimburse any Federal department or agency for its participation in a National Special Security Event. 523. (a)None of the funds made available to the Department of Homeland Security by this or any other Act may be obligated for any structural pay reform that affects more than 100 full-time positions or costs more than $5,000,000 in a single year before the end of the 30-day period beginning on the date on which the Secretary of Homeland Security submits to Congress a notification that includes— 
(1)the number of full-time positions affected by such change; (2)funding required for such change for the fiscal year funded by this Act and through the Future Years Homeland Security Program; 
(3)justification for such change; and (4)an analysis of compensation alternatives to such change that were considered by the Department. 
(b)Subsection (a) shall not apply to such change if— (1)it was proposed in the President’s budget proposal for the fiscal year funded by this Act; and 
(2)funds for such change have not been explicitly denied or restricted in this Act or in the explanatory statement accompanying this Act.  524. (a)Any agency receiving funds made available in this Act shall, subject to subsections (b) and (c), post on the public website of that agency any report required to be submitted by the Committees on Appropriations of the Senate and the House of Representatives in this Act, upon the determination by the head of the agency that it shall serve the national interest. 
(b)Subsection (a) shall not apply to a report if— (1)the public posting of the report compromises homeland or national security; or 
(2)the report contains proprietary information. (c)The head of the agency posting such report shall do so only after such report has been made available to the Committees on Appropriations of the Senate and the House of Representatives for not less than 45 days except as otherwise specified in law.  
525. 
(a)Funding provided in this Act for Operations and Support may be used for minor procurement, construction, and improvements. (b)For purposes of subsection (a), minor refers to end items with a unit cost of $250,000 or less for personal property, and $2,000,000 or less for real property.  
526.The authority provided by section 532 of the Department of Homeland Security Appropriations Act, 2018 (Public Law 115–141) regarding primary and secondary schooling of dependents shall continue in effect during the fiscal year funded by this Act. 527. (a)Section 831 of the Homeland Security Act of 2002 (6 U.S.C. 391) shall be applied— 
(1)In subsection (a), by substituting September 30, 2022, for September 30, 2017,; and (2)In subsection (c)(1), by substituting September 30, 2022, for September 30, 2017. 
(b)The Secretary of Homeland Security, under the authority of section 831 of the Homeland Security Act of 2002 (6 U.S.C. 391(a)), may carry out prototype projects under section 2371b of title 10, United States Code, and the Secretary shall perform the functions of the Secretary of Defense as prescribed. (c)The Secretary of Homeland Security under section 831 of the Homeland Security Act of 2002 (6 U.S.C. 391(d)) may use the definition of nontraditional government contractor as defined in section 2371b(e) of title 10, United States Code.  
528. 
(a)None of the funds appropriated or otherwise made available to the Department of Homeland Security by this Act may be used to prevent any of the following persons from entering, for the purpose of conducting oversight, any facility operated by or for the Department of Homeland Security used to detain or otherwise house aliens, or to make any temporary modification at any such facility that in any way alters what is observed by a visiting member of Congress or such designated employee, compared to what would be observed in the absence of such modification: (1)a Member of Congress; or 
(2)an employee of the United States House of Representatives or the United States Senate designated by such a Member for the purposes of this section. (b)Nothing in this section may be construed to require a Member of Congress to provide prior notice of the intent to enter a facility described in subsection (a) for the purpose of conducting oversight. 
(c)With respect to individuals described in subsection (a)(2), the Department of Homeland Security may require that a request be made at least 24 hours in advance of an intent to enter a facility described in subsection (a).  529. (a)Except as provided in subsection (b), none of the funds made available in this Act may be used to place restraints on a woman in the custody of the Department of Homeland Security (including during transport, in a detention facility, or at an outside medical facility) who is pregnant or in post-delivery recuperation. 
(b)Subsection (a) shall not apply with respect to a pregnant woman if— (1)an appropriate official of the Department of Homeland Security makes an individualized determination that the woman— 
(A)is a serious flight risk, and such risk cannot be prevented by other means; or (B)poses an immediate and serious threat to harm herself or others that cannot be prevented by other means; or 
(2)a medical professional responsible for the care of the pregnant woman determines that the use of therapeutic restraints is appropriate for the medical safety of the woman. (c)If a pregnant woman is restrained pursuant to subsection (b), only the safest and least restrictive restraints, as determined by the appropriate medical professional treating the woman, may be used. In no case may restraints be used on a woman who is in active labor or delivery, and in no case may a pregnant woman be restrained in a face-down position with four-point restraints, on her back, or in a restraint belt that constricts the area of the pregnancy. A pregnant woman who is immobilized by restraints shall be positioned, to the maximum extent feasible, on her left side.  
530. 
(a)None of the funds made available by this Act may be used to destroy any document, recording, or other record pertaining to any— (1)death of, 
(2)potential sexual assault or abuse perpetrated against, or (3)allegation of abuse, criminal activity, or disruption committed byan individual held in the custody of the Department of Homeland Security. 
(b)The records referred to in subsection (a) shall be made available, in accordance with applicable laws and regulations, and Federal rules governing disclosure in litigation, to an individual who has been charged with a crime, been placed into segregation, or otherwise punished as a result of an allegation described in paragraph (3), upon the request of such individual.  531.Section 519 of division F of Public Law 114–113, regarding a prohibition on funding for any position designated as a Principal Federal Official, shall apply with respect to any Federal funds in the same manner as such section applied to funds made available in that Act. 
532. 
(a)Not later than 30 days after the date of enactment of this Act and updated semi-monthly during this fiscal year and thereafter, the Secretary shall make available a report on a publicly accessible website in a downloadable, searchable, and sortable format that includes not less than the previous 12 months of data, as of the last date of each such reporting period, on all requests to any law enforcement component of the Department of Homeland Security for law enforcement support in the form of personnel, aircraft, equipment, or any other assets, which shall include each of the following for each requesting entity: (1)The name of the entity. 
(2)The purposes for which support is requested. (3)The numbers of personnel and the categories and numbers of assets requested. 
(4)The duration of the requested support. (5)Whether the requested support was provided. 
(6)The departmental official who approved providing such support. (7)The dates and descriptions of any support provided. 
(8)The cost of providing such support. (9)Whether the support is subject to reimbursement by the requesting entity. 
(b)The reporting requirements in subsection (a) shall apply to requests from— (1)Non-Federal law enforcement entities; and 
(2)Federal law enforcement entities, including other such entities of the Department of Homeland Security. (c)No Federal funds may be obligated for such support to a non-Federal entity related to a mass gathering or protest event unless approved in advance by the Secretary of Homeland Security or the Secretary's designee. 
(d)The Secretary shall notify the Committees on Appropriations of the Senate and the House of Representatives not more than 24 hours after the approval of the support described in subsection (c). 533.No Federal funds may be used by the Department of Homeland Security to deny any benefit, application for admission, or protection available to an individual under the Immigration and Nationality Act (8 U.S.C. 1101 et. seq.) on the sole basis of any event, conduct, finding, admission, history of addiction or abuse, arrest, juvenile adjudication, or conviction related to cannabis possession, consumption, or use. 
534. 
(a)For an additional amount for “U.S. Customs and Border Protection—Procurement, Construction, and Improvements”, $655,000,000, to remain available until expended for construction and modernization of land port of entry facilities. (b)Not later than 180 days after the completion of the construction or modernization of facilities funded in this section, the Administrator of the U.S. General Services Administration shall transfer ownership of such facilities to the Commissioner of U.S. Customs and Border Protection. 
(c) Section 503(c) of this Act shall not apply to the additional amount made available in this section. (RESCISSIONS OF FUNDS) 535.Of the funds appropriated to the Department of Homeland Security, the following funds are hereby rescinded from the following accounts and programs in the specified amounts: Provided, That no amounts may be rescinded from amounts that were designated by the Congress as an emergency requirement pursuant to a concurrent resolution on the budget or the Balanced Budget and Emergency Deficit Control Act of 1985 (Public Law 99–177): 
(1)$21,650 from the unobligated balances available in the Office of the Executive Secretary—Operations and Support account (70 X 0100). (2)$1,810 from the unobligated balances available in the Office of the Undersecretary for Management account (70 X 0112). 
(3)$12,628,523 from the unobligated balances available in the Management Directorate—Office of the Chief Information Officer and Operations account (70 X 0113). (4)$8,456 from the unobligated balances available in Treasury Account Fund Symbol 70 X 0504, Immigration and Customs Enforcement, Border and Transportation Security, INS. 
(5)$503 from the unobligated balances available in Treasury Account Fund Symbol 70 X 8598, U.S. Immigration and Customs Enforcement, Violent Crime Reduction Program. (6)$7,006 from the unobligated balances available in Treasury Account Fund Symbol 70 X 0508, Transportation Security Administration, Expenses. 
(7)$11,412 from the unobligated balances available in the Transportation Security Administration—Federal Air Marshals account (70 X 0541). (8)$311 from the unobligated balances available in the Transportation Security Administration—Surface Transportation Security account (70 X 0551). 
(9)$5,308,328 from the unobligated balances available in the Transportation Security Administration—Intelligence and Vetting account (70 X 0557). (10)$1.41 from the unobligated balances available in the Transportation Security Administration—Research and Development account (70 X 0553). 
(11)$322,105 from the unobligated balances available in the Transportation Security Administration—Transportation Security Support account (70 X 0554). (12)$457,920 from the unobligated balances available in Treasury Account Fund Symbol 70 X 0900, Cybersecurity and Infrastructure Security Agency, Operating Expenses. 
(13)$199,690 from the unobligated balances available in the Federal Emergency Management Agency—State and Local Programs account (70 X 0560). (14)$1,670 from the unobligated balances available in the Federal Emergency Management Agency—Administrative and Regional Operations, Emergency Preparedness and Response account (70 X 0712). 
(15)$115,138 from the unobligated balances available in the Federal Emergency Management Agency—Operations and Support account (70 X 0700). (16)$1,243,822 from the unobligated balances available in Treasury Account Fund Symbol 70 X 0300, U.S. Citizenship and Immigration Services, Operations and Support. 
(17)$350,656 from the unobligated balances available in the Countering Weapons of Mass Destruction Office—Research and Development account (70 X 0860). (18)$3,000,000 from the unobligated balances available in the Federal Emergency Management Agency—National Predisaster Mitigation Fund account (70 X 0716). 
(19)$65,000,000 from Public Law 116–93 under the heading Coast Guard—Procurement, Construction, and Improvements. (20)$24,339,000 from the unobligated balances available in the U.S. Customs and Border Protection—Border Security Fencing, Infrastructure, and Technology account (70 X 0533). 
(21)$10,000,000 from Public Law 116–260 under the heading U.S. Customs and Border Protection—Procurement, Construction, and Improvements. (22)$6,161,000 from the unobligated balances available in the U.S. Customs and Border Protection—Procurement, Construction, and Improvements account (70 X 0532). 
(23)$4,500,000 from Public Law 115–141 under the heading U.S. Customs and Border Protection—Construction and Facility Improvements. (24)$6,999 from the unobligated balances available in the U.S. Customs and Border Protection—Operations and Support account (70 X 0530). 
(25)$2,168,776,000 from the unobligated prior year balances from U.S. Customs and Border Protection—Procurement, Construction, and Improvements. (26)$21,000,000 from Public Law 115–141 under the heading Coast Guard—Acquisition, Construction, and Improvements.
(27) $8,000,000 from the unobligated balances available in the Management Directorate—Office of Biometric Identity Management account (70 X 0521). This Act may be cited as the Department of Homeland Security Appropriations Act, 2022.  
 

July 15, 2021 
Committed to the Committee of the Whole House on the State of the Union and ordered to be printed 
